Citation Nr: 1801771	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-35 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected pseudofolliculitis barbae.

2.  Entitlement to an initial rating for degenerative joint disease (DJD) left knee, rated as 10 percent prior to April 1, 2011, 100 percent between April 1, 2011 to June 1, 2011, and 10 percent from June 1, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to November 1987 in the U.S. army as a radio operator. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Regional Office (RO) of the Department of Veterans Affairs in St. Petersburg, Florida (VA).
 
The Veteran is separately rated for the knee under Diagnostic Code 5257, other impairment of the knee recurrent subluxation or lateral instability.  The Veteran recently has expressed disagreement with that rating decision, but the RO has not issued an SOC, the Veteran has not submitted a VA form 9 for that rating decision, and it is not before the Board at this time.

The Board remanded the claim in February 2015.  For reasons discussed below, an additional remand is necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to a disposition of the issue on appeal. New evidence has been submitted since the AOJ last provided a Supplemental Statement of the Case (SSOC) in June 2015, including new VA examinations of the knee and skin.  This evidence is relevant to the three ratings claims on appeal.  This additional evidence was not accompanied by a waiver from either the Veteran or the Veteran's representative.  The Board cannot consider this evidence in the first instance when the Veteran has not waived AOJ consideration.  The Board finds that a remand is necessary for the AOJ to consider the additional evidence in the first instance.  Therefore, a remand is necessary for readjudication and issuance of an SSOC. 

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issues on appeal, considering all the evidence of record, including the medical evidence submitted by the Veteran since June 2015.

2. If the benefit sought remains denied, issue the Veteran a Supplemental Statement of the Case and afford him adequate time to respond before returning the claim to the Board for additional appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

